DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS document submitted on March 17, 2020 have been considered.

Claim Objections
Claims 15, 16, and 21 are objected to because of the following informalities:  
In claim 15, line 1: change “claim11” to - - claim 11 - - 
In claim 16, line 1: change “claim11” to - - claim 11 - - 
In claim 21, line 2: change “claim19” to - - claim 19 - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi Sung-Min (JP 2013-165117 A, cited on applicant’s IDS, hereinafter referred to as ‘Choi’) in view of Sontheimer et al. (US 2012/0061815 A1, hereinafter referred to as ‘Sontheimer’).
As to claim 11, Choi teaches a power semiconductor device (see figure 1), which comprises: 
a substrate (3); and 
a semiconductor element (1) bonded onto a first surface of the substrate (3);
the substrate having, in the first surface:
a first region immediately below a heat generation unit of the semiconductor element (1) and a second region including a region located immediately below the semiconductor element and outside the first region and a region located outside an end portion of the semiconductor element, the first region and the second region having different surface roughnesses, the second region having dimples (3a).
See figure 1, the area of the substrate (3) directly below the power semiconductor chip (1) is smooth.  The area of the substrate (3) outside this first region, which would be the second region, has dimples (3a).  Due to the structural difference between the surface of the substrate in the first and second regions, the substrate thus has different surface roughnesses between the two regions.  Further, the limitation regarding the dimples, specifically “formed by laser processing”, is a method limitation within a device claim, and thus adds no additional patentable weight to this device claim.

However, Sontheimer teaches a similar power semiconductor device (see e.g. figure 1), wherein the chip (104) is attached using a sintered metal bonding material (110).
It would have been obvious to a person of ordinary skill in the art, at the time of filing of the invention, to modify the teachings of Choi with a sintered metal connection as taught by Sontheimer, so as to take advantage of the benefits of using a sintered metal for power semiconductor devices.  Sontheimer teaches specific benefits for using sintered metal in paragraph [0015] et seq.  Further, one of ordinary skill in the art would know that an addition benefit of utilizing such a material is that sintered metal is maintains its shape as applied, whereas solder joints flow and move during a reflow process, and also can deform if the device experiences high temperatures during use.

As to claim 13, Choi teaches the dimples (3a) are formed in the first surface to extend to a location outside a region of the first surface in which the substrate (3) and the semiconductor element (1) are bonded to each other.  See figure 1.



claim 14, Choi teaches the dimples are formed to be arranged in a linear shape in parallel with an outer shape of the semiconductor element.  See figure 2, various sets of dimples (3a) are clearly parallel to the outline of the semiconductor element.
//
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Sontheimer as applied to claim 11 above, and further in view of examiner’s official notice.
As to claim 15, neither Choi nor Sontheimer explicitly teach silicon used as a material of the semiconductor element.  However, the examiner takes official notice that silicon is a notoriously well-known material for use in power semiconductor devices (since the 1960’s, over sixty years ago).  One of ordinary skill in the art would be well acquainted with silicon and its usage in power semiconductor devices.

Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
//
Claims 17-21 are allowable.
The following is an examiner’s statement of reasons for allowability.

A manufacturing method for a power semiconductor device, particularly characterized by the steps of:
forming, by laser processing in the first surface of the substrate, a plurality of dimples each of which has a surface roughness of from 0.5 µm to 10 µm and is located outside a location immediately below a heat generation unit of the semiconductor element; 
a step of supplying a sintered metal bonding material onto the substrate after the formation of the plurality of dimples; and 
a step of applying heat and a pressure to the semiconductor element on the sintered metal bonding material to bond the semiconductor element onto the first surface by sintered metal bonding, as recited within independent claims 17 and 19.
Claim 18 depends from claim 17; claims 20-21 depend from claim 19.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812